Citation Nr: 9915815	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection for this condition is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for PTSD.  The 
veteran currently resides within the jurisdiction of the RO 
in St. Petersburg, Florida. 

In May 1996, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  Service connection for PTSD was denied on the merits in a 
March 1991 rating decision.  The veteran was notified of this 
decision in March 1991 and did not appeal. 

2.  The evidence received subsequent to the March 1991 rating 
decision consists of:  (1) the veteran's contentions, 
including additional statements regarding his alleged 
stressors; (2) reports of VA examinations conducted in 1993, 
1995, and 1998; (3) VA outpatient and hospitalization records 
dated from April 1993 to January 1996; (4) book excerpts 
submitted by the veteran; (5) various military documents 
including morning reports for the 23rd Infantry Division, 
reports from the United States Armed Services Center for 
Research of Unit Records, Operational Reports, and After 
Action Reports; (6) letters from Michael Tofani, M.D.; and 
(7) adjudication and medical records from the Social Security 
Administration. 

3.  The evidence received since March 1991 is new and 
material.

4.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

5.  Evidence that the veteran has post-traumatic stress 
disorder is of greater weight and more persuasive than the 
evidence that he does not have PTSD.

6.  The veteran is a veteran of combat.

7.  The medical evidence shows that the veteran's alleged 
stressors are at least a contributory basis for his PTSD 
symptomatology

8.  The veteran incurred PTSD during service.


CONCLUSIONS OF LAW

1.  The March 1991 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  The evidence received subsequent to the March 1991 RO 
rating decision is new and material and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

4.  The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 1154, 
and 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304(d) and (f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1990, the veteran filed a claim for service 
connection for PTSD.  He indicated that he was involved in 
"heavy combat" while in Vietnam.  During service, the 
veteran received no psychiatric treatment.  His military 
occupational specialty was radio operator (05B20).  A radio 
operator's duties primarily involved "setting up and 
operating field radio communications equipment to transmit 
and receive messages in tactical radio communications net."  
Army Regulation AR 611-201 (October 26, 1972).  His personnel 
records indicated that he was in Vietnam from January to June 
1971.  He was a student upon his arrival in Vietnam.  On 
February 17, 1971, he was assigned to the Headquarters and 
Headquarters Battery of the 3d Battalion, 82d Artillery.  He 
was then assigned to A Battery of the 3d Battalion, 82d 
Artillery, on March 1, 1971.  Beginning on April 1, 1971, he 
was a patient in a hospital, and he was returned to the 
United States for hospitalization on April 10, 1971.  
Therefore, he was actually in Vietnam from January to April 
1971.  The veteran received the Vietnam Service Medal and 
National Defense Service Medal.

In connection with his claim, the veteran underwent a VA 
psychiatric examination in September 1990.  He stated that he 
was attached to the 82d Artillery, although he was 
subsequently transferred to another unit.  He reported 
serving in combat situations for about four months.  He 
stated that after being in Vietnam for approximately one 
month, he was riding in a supply truck through Dong Ha, which 
was supposed to be friendly, but a sniper fired upon him.  He 
fired back at the hut the shot came from.  After entering the 
hut, he discovered that he had killed a woman and child in 
addition to the sniper.  He stated that he felt remorseful 
after this incident.  While in Vietnam, the bases he was on 
were subject to rocket or mortar attacks.  He indicated that 
he had not successfully held employment since 1979 and had 
used drugs.  He complained of depression, occasional rage 
attacks, nightmares, startle response, semi-flashback 
experiences, and social withdrawal and isolation.

Upon examination, the veteran was somewhat disheveled and 
quite intelligent.  He was calm and cooperative.  There was 
no psychotic symptomatology.  He was near tears when 
describing how his life was changed by having shot the woman 
and child in Vietnam.  The examiner concluded that the 
veteran met the criteria for diagnosis of PTSD. 

In November 1990, the veteran submitted a statement regarding 
his alleged stressors.  He indicated that the incident with 
the sniper, as discussed above, occurred when he was assigned 
to a firebase along the demilitarized zone around February 6, 
1971.  

A rating decision in March 1991, inter alia, denied service 
connection for PTSD, finding that the veteran had not 
submitted verifiable stressors.  The veteran's representative 
submitted a notice of disagreement in May 1991, and a 
statement of the case was issued in June 1991.  No appeal was 
filed.

In May 1993, the veteran again filed a claim for service 
connection for PTSD.  He submitted a statement indicating 
that he was serving with the 3d Battalion, 82d Artillery, 23d 
Infantry Division, in February 1971 when he was assigned to a 
firebase along the demilitarized zone in the Quang Tri 
province.  He stated that the stress level on this firebase 
was very high, and they received incoming fire almost daily.  
In late February or early March, they were hit by mortars and 
rockets.  Parts of the base were heavily damaged.  He stated 
that he often rode on ammunition trucks that were hauling 
ammunition from Dong Ha to the firebase, and they were often 
subject to sniper fire.  He stated that he also participated 
in an operation called Dewey Canyon II/Lam Son 719, which 
took place in Laos.  During this operation, he was assigned 
perimeter security.  

In August 1993, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the 1990 examination 
report, as detailed above.  The examiner agreed that the 
veteran had PTSD.  It was noted that the veteran was 
currently hospitalized in the Dual Diagnosis ward for 
treatment for PTSD and drug addiction.  The veteran discussed 
an incident when he first arrived in Chu Lai and saw a 
helicopter come down and kill a crewmember.  He also stated 
that there were firefights while he served as a security 
guard.  He continued to complain of PTSD symptoms such as 
disturbed sleep, nightmares, intrusive thoughts, isolation, 
and anger.  The examiner stated that despite the relative 
lack of specific stressors, the veteran's reported stressors 
were sufficient for his personality to warrant diagnosis of 
PTSD, and the veteran certainly had symptomatology that 
qualified him for this diagnosis.  The RO subsequently 
obtained VA hospitalization records confirming treatment in 
the Dual Diagnosis program from May to August 1993.

An August 1993 rating decision denied service connection for 
PTSD, again finding that the veteran did not have a 
verifiable stressor.  In his substantive appeal, the veteran 
stated that he did not mention the incident of killing the 
sniper to the VA examiner in 1993 because he saw no way of 
proving this incident.  He stated that the helicopter crash 
actually occurred in Germany.  He stated that although it is 
true that he received no combat medals, the records for A 
Battery, 3d Battalion, 82d Artillery, 23d Infantry Division, 
should show that while on the demilitarized zone and the 
Laotian border during Operation Lam Son 719, the unit 
withstood numerous rocket and mortar attacks.  

In May 1994, the veteran submitted additional evidence.  He 
submitted an excerpt from a book entitled Into Laos: The 
Story of Dewey Canyon II/Lam Son 719, Vietnam 1971.  He 
marked a section showing that A Battery, 3d Battalion, 82d 
Artillery, participated in this campaign.  He also marked a 
section showing that the participating units were subjected 
to artillery attacks.  He stated that he volunteered to be a 
machine gunner protecting ammunition trucks from firebase 
Alpha 4.  There were two firebases established during this 
operation, and the book indicated that the firebases were 
subject to 15-20 rocket attacks per day.  The veteran also 
submitted information he had obtained from the National 
Archives, consisting of the morning reports for the 3d 
Battalion, 82d Artillery.  On March 10, 1971, it was 
indicated that the veteran was assigned to A Battery.  On 
March 30, 1971, he was reassigned from A Battery to a 
hospital.

The veteran's representative submitted statements from 
Michael Tofani, M.D., dated in December 1994 and February 
1995.  Dr. Tofani recommended that the veteran receive 
treatment for PTSD.  Dr. Tofani treated the veteran for PTSD 
while the veteran was incarcerated.  Dr. Tofani stated that 
the trauma associated with the veteran's PTSD occurred during 
his time in Vietnam.

In May 1995, the veteran submitted chronology reports for the 
3d Battalion, 82d Artillery, including information from a 
book entitled The Vietnam War: An Almanac.  These documents 
indicated that Batteries A, B, and C left the Division area 
of operations on January 8, 1971, to support Operation Lam 
Son 719.  He submitted documents showing that Operation Lam 
Son 719 involved troops crossing the border into Laos for an 
extensive assault.  This operation included some "bloody 
fighting" with "fierce" counterattacks.

From April to May 1995, the veteran was hospitalized, in 
part, for PTSD.  In September 1995, he underwent a VA 
examination.  His reported stressors were consistent with 
those discussed above.  He complained of loss of direction, 
intrusive thoughts, depression, anxiety, crying spells, and 
guilt feelings.  The examiner stated that there was a 
possibility of PTSD.  The veteran exhibited some avoidance 
behavior, although he had been to the Vietnam Memorial in 
Washington.  He avoided people or places that aroused 
recollections of trauma.  There was markedly diminished 
interest in significant activities and estrangement from 
others.  His sleep was poor, and he had irritability.  His 
concentration was poor, and there was exaggerated startle 
response.

In May 1996, the Board remanded this claim for additional 
evidentiary development.  The veteran submitted additional 
details regarding his alleged stressors.  With respect to the 
sniper incident, as discussed above, he stated that this 
happened in early March 1971 somewhere between Goi Linh and 
Dong Ha.  He stated that after this incident, he was assigned 
to Operation Dewey Canyon II from March 15-30, 1971, and he 
experienced combat and was subject to numerous rocket 
attacks.  He stated that he did not serve as a radio operator 
during this time period; all his duties were combat related.

The RO attempted to obtain additional treatment records for 
the veteran from Dr. Tofani, but no records were available.  
The RO obtained records from the Social Security 
Administration regarding a determination that the veteran was 
not totally disabled.  The veteran claimed that he was 
disabled, in part, due to PTSD.  An undated record indicated 
that a recent evaluation at Togus had found no evidence of 
PTSD.  A VA record dated in July 1990 indicated that the 
veteran had undergone psychological testing, which showed no 
evidence of PTSD.  The report of an evaluation conducted by 
Peter Leadley, M.D., in November 1990 indicated that the 
veteran stated he had PTSD.  He complained of depression, 
sleep impairment, and difficulty functioning.  A psychiatric 
examination was not completed, but diagnoses included 
possible PTSD.

The RO attempted to verify the veteran's alleged stressors 
with the United States Army & Joint Services Environmental 
Support Group (ESG) (now the United States Armed Services 
Center for Research of Unit Records, USASCRUR).  USASCRUR 
indicated that the Operational Report - Lessons Learned for 
the 23d Infantry Division, the higher headquarters of the 3d 
Battalion, 82d Artillery, showed that the unit directly 
supported the 196th Light Infantry Brigade from February to 
April 1971.  During the time period that the veteran was 
assigned to A Battery (March 1 to April 1), this unit was 
detached from the battalion and attached to the 6th Battalion 
of the 11th Artillery between March 1 and April 8, 1971.  The 
veteran's unit, A Battery, 3d Battalion, 82d Artillery (A/3-
82) moved to Dong Ha Combat Base on March 2, 1971.  On March 
3, A/3-82 moved to Fire Support Base (FSB) A-2.  On 27 March, 
they moved back to Dong Ha Combat Base.  On March 28, they 
moved to FSB Sheppard, to support the 2d Battalion, 1st 
Infantry.

USASCRUR also submitted the Operational Report - Lessons 
Learned for the 6th Battalion, 11th Artillery, for February to 
April 1971, and After Action Reports for Operation Jefferson 
Glen/Lam Son 719 submitted by the 6th Battalion, 11th 
Artillery, and the 2d Battalion, 1st Infantry.  The dates of 
the Operation were March 1 to April 8, 1971.  The After 
Action Reports showed that the veteran's unit (A/3-82) 
supported the combat operations of the 2d Battalion, 1st 
Infantry, and was located at FSB A-2.  The documents showed 
numerous combat actions during this operation, including 
enemy attacks against FSB A-2.  The veteran's unit was 
located at FSB A-2 from March 3-27, 1971, and then marched to 
Dong Ha, then to FSB Vandergrift on March 28, 1971.  They 
were then air lifted to FSB Sheppard. 

USASCRUR reported that it was unable to document that any 
elements of A/3-82 participated in Operation Dewey Canyon II.

In October 1998, the veteran underwent a VA psychiatric 
examination.  With respect to the alleged stressor regarding 
the sniper, the veteran indicated that when this event 
happened, it did not have an overwhelming effect on him.  It 
was later that he began to be bothered by the notion that a 
woman and child were killed.  He also reported that he was 
afraid, but able to function, while he was serving in the 
demilitarized zone where he was constantly under fire by 
rockets.  The fear was not overwhelming, and he could 
function.  It was again later when the experience became more 
bothersome to him.  The veteran had difficulty spontaneously 
discussing his symptoms.  The examiner had to suggest various 
symptoms to confirm their existence.  The veteran stated that 
he had intrusive thoughts, but he did not seem to know what 
this phrase meant.  It appeared that he thought of Vietnam 
rather infrequently when watching television or reading 
something related to Vietnam or any war.  In moments like 
this, he was liable to think about different events of his 
life in Vietnam, which would include the attack by the 
sniper.  He infrequently had nightmares that awakened him at 
night.  He tried to avoid watching documentaries about 
Vietnam, and he felt uncomfortable in crowds.  He stated that 
he felt depressed most of the time and was unhappy with where 
he was in the world.  He regretted things he had done in the 
past and was pessimistic about the future.  He often had 
suicidal thoughts.  It did not appear that there was anything 
that gave him much pleasure.  His social life was almost non-
existent. 

Upon examination, the veteran was dressed casually but 
neatly.  He was tense, but cooperative.  His speech was 
coherent, relevant, and goal directed.  His affect was rather 
flat.  He was oriented.  Memory was good.  There was no 
evidence of delusions, and he denied hallucinations.  His 
insight was questionable, and his judgment was not grossly 
impaired.  The examiner stated that the veteran had working 
diagnoses of PTSD and substance abuse.  The veteran was not 
emphatic and convincing about the effect that the Vietnam War 
had had on him.  He clearly indicated that the traumatic 
events he was exposed to did not have an overwhelming effect 
on him while they were happening.  He started being bothered 
by them later on.  The main psychopathology at this time was 
depression.  The veteran sincerely regretted the past and was 
unhappy with his present position in the world.  He became 
depressed thinking about all this.  The examiner concluded 
that although the veteran reported symptoms of PTSD, it did 
not appear that he met all the criteria for diagnosis of PTSD 
per DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  His 
presentation gave the impression that the Vietnam experience 
did not have an overwhelming traumatic effect on him.  This 
supported the conclusion that his symptoms were the product 
of depression and substance abuse. 


II. Legal Analysis

A. New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a March 1991 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for PTSD.  
A letter from the RO, advising the veteran of that decision 
and of appellate rights and procedures, was issued in March 
1991.  The veteran's representative submitted a notice of 
disagreement in May 1991, and the veteran was provided a 
statement of the case in June 1991.  However, an appeal is 
not perfected until a timely and adequate substantive appeal 
is submitted.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1998).  No further correspondence was received from the 
veteran or his representative within the appeal period.  The 
veteran did not appeal the March 1991 decision; therefore, it 
is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 
218.  There is no duty to assist in the absence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
PTSD in the August 1993 rating decision without considering 
the preliminary issue of whether the veteran had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the veteran will be prejudiced 
by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case or the supplemental statements of the case, the 
veteran's due process rights are not violated by this Board 
decision.  When the RO denied the veteran's claim of 
entitlement to service connection for PTSD in August 1993, it 
necessarily reviewed all of the evidence of record to reach 
that decision.  Since the Board must review all of the 
evidence of record in order to determine whether new evidence 
has been presented and whether it is material to the 
underlying issue, the veteran is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In the case of PTSD, regulations specifically 
provide that service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence received subsequent to March 1991 is presumed 
credible for the purpose of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since March 1991, the following 
evidence has been received:  (1) the veteran's contentions, 
including additional statements regarding his alleged 
stressors; (2) reports of VA examinations conducted in 1993, 
1995, and 1998; (3) VA outpatient and hospitalization records 
dated from April 1993 to January 1996; (4) book excerpts 
submitted by the veteran; (5) various military documents 
including morning reports for the 23d Infantry Division, 
reports from the USASCRUR, Operational Reports, and After 
Action Reports; (6) letters from Dr. Tofani; and (7) 
adjudication and medical records from the Social Security 
Administration.

The veteran's contentions are not new.  His current 
contention that he has PTSD as a result of his military 
service in Vietnam is the same as his prior contention.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the March 1991 rating decision and is not 
new for purposes of reopening a claim.

The rest of the evidence received since March 1991, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Therefore, in order 
to be material, there would have to be competent evidence 
tending to show that the veteran currently has PTSD as a 
result of his military service.

The new evidence shows that the veteran has been diagnosed 
with PTSD, and Dr. Tofani concluded that this was a result of 
the veteran's military service in Vietnam.  This new evidence 
is so significant that it must be considered in order to 
fairly evaluate the veteran's claim, and it is therefore 
material.  Accordingly, the new and material evidence serves 
to reopen the veteran's claim for service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

B. Well-grounded claim

The Board has carefully reviewed the evidence of record and 
finds that the veteran has submitted a plausible claim.  The 
medical evidence shows diagnoses of PTSD.  The veteran has 
submitted competent lay statements of inservice experiences 
alleged to have caused PTSD.  Medical professionals have 
rendered opinions as to a relationship between the veteran's 
PTSD and his purported service experiences.  This evidence is 
sufficient to make the veteran's claim plausible, and, 
therefore, well grounded.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the veteran 
have been obtained.  There is no indication of the existence 
of any medical evidence that the RO did not attempt to 
obtain.  The veteran was provided several VA examinations.  
Since the issue addressed by the RO in August 1993 was 
whether the veteran was entitled to service connection for 
PTSD, it is not prejudicial to him for the Board to proceed 
to decide the question of entitlement to service connection 
at this point.  He has already been given an opportunity to 
submit evidence or argument on the question of service 
connection for PTSD, and he was provided the applicable laws 
and regulations in the statement of the case.  See Bernard, 4 
Vet. App. 384.  Therefore, the Board concludes VA satisfied 
its duty to assist the veteran.

C. Application of the law to the facts

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  In order to establish service connection for PTSD, 
there must be a clear medical diagnosis of PTSD.  A diagnosis 
of PTSD by a mental health professional is presumed to have 
been made in accordance with the applicable diagnostic 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressors.  Cohen, 10 Vet. App. at 
140-142.  

Because the sufficiency of the stressors supporting a PTSD 
diagnosis and the adequacy of the veteran's symptomatology 
are medical questions, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  In addition, if there 
is doubt as to the sufficiency of the veteran's medical 
evidence, VA's duty to assist requires that the veteran be 
provided a comprehensive VA examination.  Id. at 144.  
However, as in all decisions as to the merits of a claim, it 
remains the Board's responsibility to analyze the evidence 
that it finds persuasive or unpersuasive and provide reasons 
for its acceptance or rejection of any evidence favorable to 
the veteran, including medical evidence.  Id. at 143.  

The Board concludes that the evidence supports a finding that 
the veteran has a clear, unequivocal diagnosis of PTSD.  The 
veteran has been provided four comprehensive VA psychiatric 
examinations since his original claim in 1990.  Two of these 
examinations yielded a diagnosis of PTSD (1990 and 1993).  
One examination (1995) yielded a conclusion that the veteran 
possibly had PTSD, but depression and anxiety were his 
dominant symptoms.  The most recent examination in 1998 
yielded a conclusion that the veteran did not meet the 
criteria for diagnosis of PTSD, despite his complaints of 
PTSD-type symptomatology.  

The opinion of the VA examiner in 1998 was based on the 
diagnostic criteria for PTSD contained in DSM-IV, in 
particular the requirement that the response to the traumatic 
event involve "intense fear, helplessness, or horror."  
DSM-IV at 209.  The veteran's statements indicated that his 
responses to the inservice events did not have "any 
overwhelming affect [sic] on him while they were happening."  
The examiner also commented on the veteran's ability to 
function well despite his fear during rocket attacks.  

The Board does not find the opinion of the VA examiner in 
1998 to be persuasive for the following reasons.  The DSM-IV 
criteria do not require that the traumatic events have an 
"overwhelming" effect or result in inability to function.  
The veteran has, on numerous occasions, reported the fear 
that he experienced during rocket attacks, as well as a 
"dramatic attitude change" following the sniper incident.  
Two VA examiners, as well as a private physician, definitely 
concluded that the veteran met the criteria for a diagnosis 
of PTSD based on the same reported stressors and 
symptomatology.  This means that the evidence supports the 
veteran's claim quantitatively, in that only one psychiatrist 
has determined that he does not meet the criteria for 
diagnosis of PTSD, versus the three physicians, as well as 
various physicians during periods of hospitalization, that 
have determined a diagnosis of PTSD is warranted.  Moreover, 
the opinion of the 1993 VA examiner is especially probative, 
in that that examiner reviewed the 1990 VA examination report 
and concurred with the prior diagnosis of PTSD.  There is no 
indication that the VA examiner in 1998 reviewed the 
veteran's claims file, including the contradictory findings 
of other medical professionals, before rendering the opinion.  
Accordingly, the Board concludes that, with resolution of any 
reasonable doubt in the veteran's favor, the evidence shows a 
clear diagnosis of PTSD. 

Several of the stressors recounted by the veteran relate to 
combat experiences.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran has alleged that he had combat service in 
Vietnam.  A determination as to whether he is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy and the stressors are related to such 
combat.  See Gaines v. West, 11 Vet. App. 353, 358 (1998).  
The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  Before this provision applies, the Board must make a 
specific finding that the veteran was engaged in combat with 
the enemy.  See Zarycki. 

The veteran's military personnel records reflect that he was 
in Vietnam from January to April 1971.  He has been awarded a 
National Defense Service Medal and Vietnam Service Medal.  A 
National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961, and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20. 

The veteran's personnel records showed that his primary 
military occupational specialty was radio operator during the 
time period that he was in Vietnam, and this does not 
indicate combat service.  However, for the following reasons, 
the Board finds that the veteran engaged in combat with the 
enemy.  He maintains that he had combat duties while his unit 
participated in Operation Dewey Canyon II/Lam Son 719, as 
discussed above.  There is no supporting evidence to show 
that the veteran or any element of his unit participated in 
Operation Dewey Canyon II.  However, it is shown that it 
participated in Operation Jefferson Glen/Lam Son 719, and 
that operation included numerous documented combat actions.  
It is reasonable to conclude that the veteran's duties may 
have been changed during this combat operation.  He is 
entitled to have any reasonable doubt on this matter resolved 
in his favor.  See Gaines, 11 Vet. App. at 359.  It certainly 
cannot be conclusively established from the evidence of 
record that the veteran did not engage in combat with the 
enemy.  Accordingly, the Board concludes that the evidence is 
in equipoise and therefore supports a finding that the 
veteran engaged in combat with the enemy, and the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) apply.  His statements 
as to the events described appear credible to the Board and 
consistent with the circumstances of combat service.  
Therefore, his testimony as to the claimed combat-related 
stressors is accepted as conclusive of their actual 
occurrence.

The final question is whether the medical evidence 
establishes a link between the veteran's current 
symptomatology and the claimed inservice stressor(s).  The 
Board must determine whether the veteran's alleged stressors 
are at least a contributory basis for his current 
symptomatology.  Cohen, 10 Vet. App. at 150.  The benefit-of-
the-doubt rule also applies to this analysis.  Id.  The VA 
examiner in 1993 concluded that "despite the relative lack 
of specific stressors that they are sufficient for this 
personality to warrant" diagnosis of PTSD.  That examiner 
reviewed the claims file, including the veteran's prior 
reports of inservice stressors, and documented additional 
stressors discussed by the veteran that were not already of 
record.  This opinion is sufficient to, at a minimum, place 
the evidence into equipoise, and the Board accordingly 
concludes that the medical evidence establishes that the 
veteran's alleged stressors are at least a contributory basis 
for his PTSD symptomatology.

Accordingly, after a full review of the evidence of record, 
the Board finds that the evidence is, at the very least, in 
equipoise regarding the essential elements of the veteran's 
claim.  Accordingly, he is entitled to the application of the 
benefit of the doubt, see 38 U.S.C.A. § 5107(b), and the 
Board finds that he incurred PTSD as a result of his military 
service in Vietnam.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

